                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

CHRISTOPHER AGUIRRE,

       Plaintiff,

vs.                                                         CV No. 17-1267 WJ/CG

CORRECTION CORPORATION
OF AMERICA, et al.,

       Defendants.

                    ORDER ADOPTING SECOND JOINT STATUS REPORT
                         AND PROVISIONAL DISCOVERY PLAN

      THIS MATTER came before the Court on a Scheduling Conference. The Court

adopts the parties’ Second Joint Status Report and Provisional Discovery Plan, (Doc.

54), filed October 4, 2018, as modified by the dates designated in the Court’s Amended

Scheduling Order, (Doc. 56), filed October 11, 2018.



                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
